Reeves, J. The appellees filed a bill in chancery against the appellants. The case proceeded to a hearing, and a decree for appellees. The bill was originally filed against William D. Griswold and John B. Bowman. John B. Bowman died, and his administrator, heirs and widow were made parties to the bill and brought into court. On the 29th day of November, 1886, the administrator, heirs and widow of JohnB. Bowman, deceased, filed their answer to the bill of appellees. On the 30th day of November, 1887, the administrator, heirs and widow of JohnB. Bowman, deceased, were severally by name defaulted, and the bill taken pro confesso against them, and the decree entered in the cause so recites. This was manifestly error, and for this error the decree is reversed and the cause is remanded. Reversed and remanded.